UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-14798 American Woodmark Corporation (Exact name of registrant as specified in its charter) Virginia 54-1138147 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3102 Shawnee Drive, Winchester, Virginia (Address of principal executive offices) (Zip Code) (540) 665-9100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes NoX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of February 25, 2011, 14,280,292 shares of the Registrant’s Common Stock were outstanding. 1 AMERICAN WOODMARK CORPORATION FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION NUMBER Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets—January31, 2011 and April 30, 2010 3 Condensed Consolidated Statements of OperationsThree months ended January31, 2011 and 2010; Nine months ended January31, 2011 and 2010 4 Condensed Consolidated Statements of Cash FlowsNine months ended January31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements January31, 2011 6-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11-14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) January 31, April 30, ASSETS Current Assets Cash and cash equivalents $ $ Customer receivables, net Inventories Income taxes receivable and other Deferred income taxes Total Current Assets Property, plant, and equipment, net Restricted cash Promotional displays, net Deferred income taxes Other assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued compensation and related expenses Current maturities of long-term debt Accrued marketing expenses Other accrued expenses Total Current Liabilities Long-term debt, less current maturities Defined benefit pension liabilities Other long-term liabilities Shareholders’ Equity Preferred stock, $1.00 par value; 2,000,000 shares authorized, none issued Common stock, no par value; 40,000,000 shares authorized; issued and outstanding 14,280,292 shares at January 31, 2011; 14,205,462 shares at April 30, 2010 Retained earnings Accumulated other comprehensive loss - Defined benefit pension plans ) ) Total Shareholders’ Equity $ $ See accompanying condensed notes to condensed consolidated financial statements 3 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Three Months Ended Nine Months Ended January 31 January 31 Net sales $ Cost of sales and distribution Gross Profit Selling and marketing expenses General and administrative expenses Restructuring charges 16 ) 55 Operating Loss ) Interest expense Other income ) Loss Before Income Taxes ) Income tax benefit ) Net Loss $ ) $ ) $ ) $ ) Net Loss Per Share Weighted average shares outstanding Basic Diluted Net loss per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Cash dividends per share $ See accompanying condensed notes to condensed consolidated financial statements 4 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended January 31 Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation and amortization Net loss on disposal of property, plant, and equipment 83 Gain on sale of assets held for sale ) Stock-based compensation expense Deferred income taxes ) ) Pension contributions less than expense Tax benefit from stock-based compensation ) ) Other non-cash items ) ) Changes in operating assets and liabilities: Customer receivables ) Inventories Income taxes receivable and other assets ) Accounts payable ) Accrued compensation and related expenses ) ) Other accrued expenses ) Net Cash Provided (Used) by Operating Activities ) Investing Activities Payments to acquire property, plant, and equipment ) ) Proceeds from sales of property, plant, and equipment 3 Proceeds from sale of assets held for sale Investment in promotional displays ) ) Net Cash Used by Investing Activities ) ) Financing Activities Repayments of long-term debt, net ) ) Restricted cash ) Proceeds from issuance of common stock Payment of dividends ) ) Tax benefit from stock-based compensation 80 Net Cash Used by Financing Activities ) ) Net Decrease In Cash And Cash Equivalents ) ) Cash And Cash Equivalents, Beginning of Period Cash And Cash Equivalents, End of Period $ $ See accompanying condensed notes to condensed consolidated financial statements 5 AMERICAN WOODMARK CORPORATION NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE ABASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine month periods ended January 31, 2011 are not necessarily indicative of the results that may be expected for the year ending April 30, 2011.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes thereto incorporated by reference in the Company's Annual Report on Form 10-K for the year ended April 30, 2010. NOTE BNEW ACCOUNTING PRONOUNCEMENTS In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.”ASU 2010-06 amends Subtopic 820-10 to clarify existing disclosures, require new disclosures, and includes conforming amendments to guidance on employers’ disclosures about postretirement benefit plans.ASU 2010-06 was adopted by the Company on May 1, 2010.The adoption of the new guidance did not have a material impact on the Company’s financial statements. NOTE CCOMPREHENSIVE LOSS The Company’s comprehensive loss was $(5.5) million and $(15.7) million for the three months and nine months ended January 31, 2011, respectively, and $(9.3) million and $(21.4) million for the three months and nine months ended January 31, 2010, respectively.Comprehensive loss differs from net loss due to the changes in the Company’s pension benefits liability.See Note J “Pension Benefits” for more information regarding the Company’s pension costs. NOTE DEARNINGS (NET LOSS) PER SHARE The following table sets forth the computation of basic and diluted earnings (net loss) per share: Three Months Ended Nine Months Ended January 31 January 31 (in thousands, except per share amounts) Numerator used for both basic and diluted earnings (net loss) per share: Net loss $ ) $ ) $ ) $ ) Denominator: Denominator for basic earnings (net loss) per share-weighted average shares Effect of dilutive securities: Stock options and restricted stock units Denominator for diluted earnings (net loss) per share-weighted average shares and assumed conversions Net loss per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Potentially dilutive securities of 68,000 and 18,000 shares have not been considered in the calculation of net loss per share for the nine months ended January 31, 2011 and 2010, respectively, as the effect would be anti-dilutive. 6 NOTE ESTOCK-BASED COMPENSATION The Company has various stock compensation plans.During the quarter ended January 31, 2011, the Company did not grant any stock compensation awards to employees or non-employee directors.During the nine months ended January 31, 2011, the Board of Directors of the Company approved grants of non-statutory stock options and performance based restricted stock units to key employees and approved service-based restricted stock units to key employees and non-employee directors. The Company grantednon-statutory stock options to employees for 115,000 shares of the Company’s common stock with a weighted average exercise price of $20.87 per share. The options vest evenly over a three-year period and have ten-year contractual terms. The employee performance-based restricted stock units totaled 125,475 units and the employee and non-employee director service-based restricted stock units totaled 61,825 units.The performance-based restricted stock units entitle the recipients to receive one share of the Company’s common stock per unit granted if certain performance conditions are met and the recipient remains employed with the Company until the units vest.The service-based units entitle the recipients to receive one share of the Company’s common stock per unit granted if they remain employed with the Company until the units vest. Total compensation expense related to stock-based awards during the three-month periods ended January 31, 2011 and 2010 was $1.0million and $1.1 million, respectively, and for the nine-month periods ended January 31, 2011 and 2010 was $2.8million and $3.3 million, respectively.For the three-month and nine-month periods ended January 31, 2011 and 2010, stock-based compensation expense was allocated as follows: Three Months Ended Nine Months Ended January 31 January 31 (in thousands) Cost of sales and distribution $ Selling and marketing expenses General and administrative expenses Stock-based compensation expense $ NOTE FCUSTOMER RECEIVABLES The components of customer receivables were: January 31, April 30, (in thousands) Gross customer receivables $ $ Less: Allowance for doubtful accounts ) ) Allowance for returns and discounts ) ) Net customer receivables $ $ NOTE GINVENTORIES The components of inventories were: January 31, April 30, (in thousands) Raw materials $ $ Work-in-process Finished goods Total FIFO inventories $ $ Reserve to adjust inventories to LIFO value ) ) Total LIFO inventories $ $ For the nine-month periods ended January 31, 2011 and 2010, the gain recognized by the Company related to the liquidation of LIFO based inventories was not material.Interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs. Since these items are estimated, interim results are subject to the final year-end LIFO inventory valuation. 7 NOTE HPRODUCT WARRANTY The Company estimates outstanding warranty costs based on the historical relationship between warranty claims and revenues.The warranty accrual is reviewed monthly to verify that it properly reflects the remaining obligation based on the anticipated expenditures over the balance of the obligation period.Adjustments are made when actual warranty claim experience differs from estimates.Warranty claims are generally made within three months of the original shipment date. The following is a reconciliation of the Company’s warranty liability: Nine Months Ended January 31 (in thousands) Beginning balance at May 1 $ $ Accrual Settlements ) ) Ending balance at January 31 $ $ NOTE ICASH FLOW Supplemental disclosures of cash flow information: Nine Months Ended January 31 (in thousands) Cash paid during the period for: Interest $ $ Income taxes $ $ NOTE JPENSION BENEFITS Net periodic pension cost consisted of the following for the three months and nine months ended January 31, 2011 and 2010: Three Months Ended Nine Months Ended January 31 January 31 (in thousands) Service cost $ Interest cost Expected return on plan assets ) Amortization of net loss Amortization of prior service cost 21 22 64 67 Net periodic pension cost $ Employer Contributions Under the requirements of the Pension Protection Act of 2006, the Company is not required to make a mandatory contribution to its pension plans during fiscal 2011.Accordingly, no contributions were made to the plans during the nine months ended January 31, 2011, and the Company does not plan to make any voluntary contributions during fiscal 2011. 8 NOTE K – RESTRUCTURING CHARGES In the fourth quarter of fiscal 2009, the Company announced a restructuring plan to close two of its manufacturing plants, located in Berryville, Virginia, and Moorefield, West Virginia, and suspend operations in a third manufacturing plant located in Tahlequah, Oklahoma. These actions were completed during the first quarter of fiscal 2010.This initiative impacted approximately 600 employees. The continuing housing slump, at that time, led to the decision to reduce production capacity.These initiatives were intended to increase the Company’s utilization rates and decrease overhead costs within the Company’s manufacturing operations.In addition to these initiatives, the Company made other staffing reductions during the fourth quarter of fiscal 2009. During fiscal 2010 and fiscal 2009, the Company recognized pre-tax restructuring charges of $2.8 million and $9.7 million, respectively.During the nine months ended January 31, 2011 and 2010, the Company recognized pre-tax restructuring charges of $55,000 and $2.7 million, respectively. The Company recognized recurring operating costs relating to the closed facilities of $0.7 million in the nine months ended January 31, 2011.Such costs are expected to continue until the closed plants are sold and the new plan for the suspended plant is determined. A reserve for restructuring charges in the amount of $11,000 is included in the Company’s consolidated balance sheet as of January 31, 2011, which relates to employee termination costs. Of the three manufacturing plants that were idled in 2009, two of these plants have been closed and classified as held for sale.The Company believes that the $0.9 million net book value of these two plants is fully recoverable.These assets are included in Other Assets on the Company’s balance sheet at January 31, 2011.See Note N “Subsequent Events” for additional information relating to the sale of the closed plant locatedin Berryville, Virginia, in February 2011.The Company has not yet determined how its idled manufacturing plant in Tahlequah, Oklahoma will be utilized in the future.Accordingly, the $4.7 million net book value for this asset continues to be classified as Property, Plant and Equipment on the Company’s balance sheet at January 31, 2011, and continues to be depreciated at a rate of $0.5 million per year.The Company expects it may incur approximately $1.5 million in additional restructuring charges relating to management’s estimate of shortfall in fair value of the idled Tahlequah plant for which future utilization plans have not been determined. NOTE L—FAIR VALUE MEASUREMENTS The Company utilizes the hierarchy of fair value measurement to classify certain of its assets and liabilities based upon the following definitions: Level 1 — Investments with quoted prices in active markets for identical assets or liabilities. The Company’s cash equivalents are invested in money market funds, mutual funds and United States Treasury instruments. The Company’s mutual fund investment assets represent contributions made and invested on behalf of the Company’s named executive officers as a supplementary employee retirement plan. Level 2 — Investments with observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. The Company has no level 2 assets or liabilities. Level 3 — Investments with unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The Company has no level 3 assets or liabilities. The following table summarizes the fair values of assets that are recorded in the Company’s condensed consolidated financial statements as of January 31, 2011 and April 30, 2010 at fair value on a recurring basis (in thousands): Fair Value Measurements As of January 31, 2011 Level 1 Level 2 Level 3 ASSETS: Money market funds $ $ $ Mutual funds Total assets at fair value $ $ $ Fair Value Measurements As of April 30, 2010 Level 1 Level 2 Level 3 ASSETS: Money market funds $ $ $ Mutual funds Total assets at fair value $ $ $ The carrying amounts of the Company’s cash and cash equivalents, customer receivables, accounts payable, and long-term debt approximate fair value. 9 NOTE MOTHER INFORMATION The Company is involved in suits and claims in the normal course of business, including product liability and general liability claims, and claims pending before the Equal Employment Opportunity Commission.On at least a quarterly basis, the Company consults with its legal counsel to ascertain the reasonable likelihood that such claims may result in a loss.As required by the provisions of FASB Accounting Standards Codification Topic 450, “Contingencies,” (ASC 450), the Company categorizes the various suits and claims into three categories according to their likelihood for resulting in potential loss: those that are probable, those that are reasonably possible, and those that are deemed to be remote.The Company accounts for these loss contingencies in accordance with ASC 450.Where losses are deemed to be probable and estimable, accruals are made. Where losses are deemed to be reasonably possible or remote, a range of loss estimates is determined and considered for disclosure.Where no loss estimate range can be made, the Company and its counsel perform a worst case estimate. In determining these loss range estimates, the Company considers known values of similar claims and consults with independent counsel. The Company believes that the aggregate range of loss stemming from the various suits and asserted and unasserted claims which were deemed to be either probable or reasonably possible was not material as of January 31, 2011. NOTE NSUBSEQUENT EVENTS On February 15, 2011, the Company sold its closed plant located in Berryville, Virginia.The gain on the sale will be recorded by the Company in the fourth quarter of fiscal 2011.See Note K “Restructuring Charges” for more information. On March 1, 2011, the Board of Directors approved a $.09 per share cash dividend on the Company’s common stock.The cash dividend will be paid on March 28, 2011, to shareholders of record on March 14, 2011. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our unaudited condensed consolidated financial statements and the related notes to the unaudited condensed consolidated financial statements, both of which are included in Part I, Item 1 of this report. The Company’s critical accounting policies are included in the Company’s 2010 Annual Report, which was filed as an exhibit to the Company’s Annual Report on Form 10-K for the year ended April 30, 2010. Forward-Looking Statements This report contains statements concerning the Company’s expectations, plans, objectives, future financial performance, and other statements that are not historical facts.These statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.In most cases, the reader can identify these forward-looking statements by words such as “anticipate,” “estimate,” “forecast,” “expect,” “believe,” “should,” “would,” “could,” “plan,” “may” or other similar words.Forward-looking statements contained in this report, including in Management’s Discussion and Analysis are based on current expectations and our actual results may differ materially from those projected in any forward-looking statements.In addition, the Company participates in an industry that is subject to changing conditions and there are numerous factors that could cause the Company to experience a decline in sales and/or earnings or deterioration in financial condition.These include (1) overall industry demand at reduced levels, (2) economic weakness in a specific channel of distribution, (3) the loss of sales from specific customers due to their loss of market share, bankruptcy or switching to a competitor, (4) a sudden and significant rise in basic raw material costs, (5) a dramatic increase to the cost of diesel fuel and/or transportation related services, (6) the need to respond to price or product initiatives launched by a competitor, (7) the Company’s ability to successfully implement initiatives related to increasing market share, new products, maintaining and increasing its sales force and new product displays, and (8) sales growth at a rate that outpaces the Company’s ability to install new capacity.Additional information concerning the factors that could cause actual results to differ materially from those in forward-looking statements is contained in this report and also in the Company's Annual Report on Form 10-K for the fiscal year ended April 30, 2010, including Item 1A, "Risk Factors" and Item 7A, "Quantitative and Qualitative Disclosures about Market Risk," as well as the Company’s 2010 Annual Report, including under the headings "Forward-Looking Statements," "Market Risks," and "Outlook for Fiscal 2011" in Management's Discussion and Analysis.While the Company believes that these risks are manageable and will not adversely impact the long-term performance of the Company, these risks could, under certain circumstances, have a materially adverse impact on its operating results and financial condition. Any forward-looking statement that the Company makes, speaks only as of the date of this report.The Company undertakes no obligation to publicly update or revise any forward-looking statements or cautionary factors, as a result of new information, future events or otherwise, except as required by law. Overview American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets. Its products are sold on a national basis directly to home centers, major builders, and through a network of independent distributors. At January 31, 2011, the Company operated 11 manufacturing facilities and 9 service centers across the country. The three-month period ended January 31, 2011 was the Company’s third quarter of its fiscal year that ends on April 30, 2011 (fiscal 2011). During the third quarter of fiscal 2011, the Company experienced a continuation of difficult housing market conditions that have prevailed since the market peaked in 2006.Although the remodeling and new construction markets briefly improved earlier in the year with the expiration of the second housing stimulus program, they reverted to a mid-single digit decline for the last six months. Several emerging positive factors were overshadowed by negatives.Positive factors included private sector job creation of approximately 1 million over the last year,existing home sales reaching their highest level in six months while inventories declined, and mortgage delinquencies, as reported by the Mortgage Banking Association, reaching their lowest levels in years.Negative factors included Gross Private Residential Fixed Investment, as reported by the U.S. Department of Commerce, declining by 5% during the third and fourth calendar quarters of 2010,and housing starts declining by 3% and 1% during the three- and nine-month periods ended January 31, 2011.Additionally, cabinet sales reported by members of the Kitchen Cabinet Manufacturers Association also declined by mid-single digits during calendar year 2010, after improving earlier in the year. Faced with these challenging market conditions, the Company’s largest remodeling customers chose to utilize aggressive sales promotions during the fall 2010 selling season and beyond to boost sales.These promotions consisted of free products and cash discounts to consumers based upon the amount and/or type of cabinets they purchased.The Company’s competitors participated vigorously in these promotional activities and the Company chose to meet these competitive offerings.Price conscious consumers responded to these promotional offerings, and the Company and its large remodeling customers realized increased sales order volumes. The Company’s incoming order rate increased at a double digit rate during its second quarter and at a high single digit rate during its third quarter, each compared with prior year.Because sales orders are generally shipped within three weeks, they become part of the Company’s order backlog upon receipt. Because of timing, the Company’s remodeling sales rose modestly during its second quarter, and rose by more than 25% during its third quarter in relation to prior year. Despite a slightly declining housing starts environment, the Company realized a double digit sales increase in its new construction sales during both the third quarter and the first nine months of fiscal 2011. This result, combined with the Company’s increase in remodeling sales, indicates that the Company has realized market share gains in both of its sales channels during these time periods. The Company’s net sales rose by 25% in the third quarter of fiscal 2011 and by 12% in the first nine months of fiscal 2011 compared with the comparable periods of the prior fiscal year.The Company’s gross margin rate for the third quarter of fiscal 2011 was 10.9% of net sales, compared with 6.6% in the third quarter of the prior fiscal year. Gross profit was 11.1% of net sales during the first nine months of fiscal 2011, compared with 10.3% of net sales during the comparable period of the prior fiscal year. The improvement in gross profit margin during the three- and nine-month periods primarily reflected the favorable impact of higher sales volume that in turn drove labor efficiencies and more favorable absorption of fixed overhead costs, offset in part by increased sales promotion costs that were included as either reductions of sales or increases to cost of sales, and increased materials and fuel costs. 11 During fiscal 2009, the Company announced its intention to realign its manufacturing network by closing two of its oldest manufacturing plants and suspending operations in a third. These initiatives were achieved during fiscal 2010.The vast majority of the charges related to these activities were reflected in the Company’s results during fiscal 2009 and fiscal 2010.The Company recorded restructuring charges during the three- and nine-month periods ended January 31, 2011 amounting to $16,000 and $55,000, respectively.Comparatively, the Company recorded a restructuring benefit of $51,000 and restructuring charges of $2,736,000 during the same periods in the prior fiscal year. Despite the present housing market downturn, the Company believes that the long-term fundamentals for the American housing industry continue to remain positive, based upon long-term fundamentals ofpopulation growth, favorable demographics, job creation and low long-term interest rates. Based upon this belief, the Company has continued to invest in improving its operations and its capabilities to service its customers. The Company remains focused on growing its market share and has continued to invest in developing and launching new products, while maintaining its product displays and related marketing collateral deployed with its customers. The Company continues to manage its balance sheet and cash flow to ensure that it has ample resources to invest in growing its capabilities and market share, to enable its return to profitability via vigorous participation in the market’s eventual recovery. The Company regularly assesses its long-lived assets to determine if any impairment has occurred, and regularly evaluates its deferred tax assets to determine whether a valuation allowance is necessary.Although the Company is presently operating at a loss in what appears to be the bottom of the housing market, the Company expects that improvements in market demand and continued market share gains will enable it to return to profitability.Accordingly, the Company has concluded that neither its long-lived assets pertaining to its 11 manufacturing plants nor any of its other long-lived assets were impaired and that no valuation allowance on its deferred tax assets was necessary as of January 31, 2011. Results of Operations Three Months Ended Nine Months Ended January 31 January 31 Percent Percent (in thousands) Change Change Net Sales $ $ 25
